     Case 3:21-cv-00103-MMD-CLB Document 5 Filed 03/02/21 Page 1 of 1

 1

 2

 3                               UNITED STATES DISTRICT COURT

 4                                      DISTRICT OF NEVADA

 5                                                 ***

 6 WESTERN WATERSHEDS PROJECT, et                           Case No. 3:21-cv-00103-LRH-CLB
   al.,
 7
                          Plaintiffs,
 8 v.

 9 BUREAU OF LAND MANAGEMENT OF
   THE U.S. DEPARTMENT OF THE                                         and related case
10 INTERIOR, et al.,
11                                     Defendants.

12 BARTELL RANCH LLC, et al.,                              Case No. 3:21-cv-00080-MMD-CLB
13                                        Plaintiffs,
           v.
14
     ESTER M. MCCULLOUGH, et al.,
15                                                              REASSIGNMENT ORDER
                                       Defendants.
16

17          The presiding District Judges in these actions have individually and collectively

18   determined that these actions are related and that there is good cause to reassign them

19   to one District Judge pursuant to Local Rule 42-1(b). Additionally, transfer will promote

20   judicial efficiency, avoid duplicative filings by the parties, and will not result in prejudice to

21   the parties.

22          Accordingly, it is hereby ordered that Case No. 3:21-cv-00103-LRH-CLB is

23   reassigned to Chief District Judge Miranda M. Du and Magistrate Judge Carla L. Baldwin,

24   and all future pleadings must bear case number 3:21-cv-00103-MMD-CLB.

25          DATED THIS 2nd Day of March 2021.
26

27
     MIRANDA M. DU                                       LARRY R. HICKS
28   CHIEF UNITED STATES DISTRICT JUDGE                  UNITED STATES DISTRICT JUDGE
